The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion for resentencing pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23). The Supreme Court properly considered, among other things, the defendant’s status as a high-level member of a drug trafficking enterprise. Under the circumstances, substantial justice dictated the denial of the motion (see People v Winfield, 59 AD3d 747, 748 [2009]). Florio, J.P, Dickerson, Leventhal and Belen, JJ., concur.